ITEMID: 001-80998
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF FLUX v. MOLDOVA (No. 3)
IMPORTANCE: 4
CONCLUSION: Violation of Art. 10
JUDGES: Nicolas Bratza
TEXT: 5. On 27 March 1999, during a television broadcast, the head of the Department for Combating Organised Crime and Corruption, N. A., accused Valeriu Matei, the then Vice-President of Parliament and President of one of the political parties represented in Parliament, of corruption and, together with a mafia gang, of protecting several companies allegedly involved in criminal activities. He stated, inter alia, that:
“...Mr Matei should have been arrested as he has committed both a criminal offence and a minor administrative offence... A criminal file concerning protecting criminals will be sent to the Prosecutor's Office and to the court... These companies [which were suspected of being involved in criminal activities] are being protected by the criminal gang headed by M. and by Mr Matei from Parliament...”
6. On 30 March 1999 Flux published an article entitled “The anti-corruption war: General N.A. versus President Matei. Nicolae Alexei claims that Valeriu Matei is providing political protection to a mafia clan.”
7. The article contained a word-by-word account of the televised broadcast of 27 March 1999 and the newspaper's commentary.
8. On 30 April 1999 Valeriu Matei brought a civil defamation action against Flux and argued that a large number of N.A.'s statements published by Flux were untrue and defamatory of him. The title of the article was not among those statements.
9. On 20 February 2003, by a final judgment, the Court of Appeal found that the statements complained of by Valeriu Matei were not defamatory of him, inter alia, because Flux had simply reproduced N.A.'s statements. However, it found that the following part of the article's title was defamatory of Valeriu Matei: “N.A. claims that Valeriu Matei is providing political protection to a mafia clan”. The court found that no such sentence had been pronounced by N.A. during the broadcast of 27 March 1999 and that the newspaper had not adduced evidence to prove that Valeriu Matei was a member of a mafia clan. The court ordered the newspaper to pay the plaintiff 3,600 Moldovan Lei (MDL) and to issue an apology within fifteen days. The newspaper was also ordered to pay the court fees.
10. The relevant provisions of the Civil Code in force at the material time read:
Article 7 Protection of honour and dignity
“(1) Any natural or legal person shall be entitled to apply to the courts to seek the withdrawal of statements which are damaging to his or her honour and dignity and do not correspond to reality, as well as statements which are not damaging to honour and dignity, but do not correspond to reality.
(2) When the media body which circulated such statements is not capable of proving that these statements correspond to reality, the court shall compel the publishing office of the media body to publish, not later then 15 days after the entry into force of the judicial decision, a withdrawal of the statements in the same column, on the same page or in the same programme or series of broadcasts.”
Article 7 § 1 Compensation for moral damage
“(1) The moral damage caused to a person as a result of circulation through the mass media or by organisations or persons of statements which do not correspond to reality, as well as statements concerning his or her private or family life without his or her consent, shall be compensated by way of a pecuniary award. The amount of the award shall be determined by the court.
(2) The amount of the award shall be determined by the court in each case as an amount equal to between 75 and 200 months' minimum wages if the information has been circulated by a legal person and between 10 and 100 months' minimum wages if the information has been circulated by a natural person.”
VIOLATED_ARTICLES: 10
